SO DOH N DBO FR W NYO —

DO eee
ST Oo mA NY Dn BPW NP

22
23
24
25
26
27
28

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.. 2 18-C#2Z- OOUSIES
Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
PROCEEDINGS

(FED. R. CRIM. P. 32.1(a)(6); 18

Kuben M OR CLO U.S.C. § 3143(a)(1))

Defendant.

 

CrlLP- ->~_ for alleged violation(s) of the terms and conditions of probation

 

The defendant having been arrested in this District pursuant to a warrant

issued by the United States District Court for the Cernta/ District of

or supervised release; and
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. \) The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
(\ information in the Pretrial Services Report and Recommendation
() information in the violation petition and report(s)
as the defendant’s nonobjection to detention at this time

( ) other:

 

WI

 
mo Oo WON DN BR YW PB

NY NY NY NY NY NY NY NY Ne ee ee Re eH Se ee ee
Son HDs nA FW dD -—- DO DON DBW BR WH HO |

 

and/ or

B. (K) The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to pose a danger to the
safety of any other person or the community if released under 18 U.S.C.
§ 3142(b) or (c). This finding is based on the following:
(X) information in the Pretrial Services Report and Recommendation
(% information in the violation petition and report(s)
(Y) the defendant’s nonobjection to detention at this time

( ) — other:

 

[TY THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

 

Dated: Tune 26, 201%
J ene ‘ — SHERI PYM
United States Magistrate Judge

 
